                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION




 METHOD LLC, a Washington Limited
 Liability Company dba METHOD                    CV 17-25-M-DLC
 HOMES; and METHOD
 CONTRACTING, LLC, a Washington
 Limited Liability ,                               ORDER

                     Plaintiff,

        vs.

 MAKE IT RIGHT FOUNDATION, a
 Delaware Corporation; MAKE IT
 RIGHT MONTANA, LLC, a Delaware
 Limited Liability Company; MIR
 MONT ANA, LLC, a purported
 Montana Limited Liability Company;
 MIR INNOVATIONS LLC, a
 Delaware Limited Liability Company;
 MAKE IT RIGHT FOUNDATION
 dba MIR MONTANA; MIR
 INNOVATIONS, LLC dba MIR
 MONTANA; SAMUEL WHITT dba
 MIR MONTANA; JOHN DOES 1-50;
 and ABC BUSINESSES 1-20,

                     Defendant.

      The Parties having filed a Joint Stipulation for Dismissal With Prejudice

(Doc. 69),




                                       -1-
      IT IS ORDERED that this matter is DISMISSED WITH PREJUDICE.

Each Party to bear its own fees and costs.

      DATED this 25'~day of March, 2019.




                                               Dana L. Christensen, Chief Judge
                                               United States District Court




                                         -2-
